1    HOLLEY, DRIGGS, WALCH, FINE,
     PUZEY, STEIN & THOMPSON
2    MICHAEL R. AYERS, ESQ.
     800 S. Meadows Parkway, Suite 800
3    Reno, Nevada 89521
     Telephone:   775/851-8700
4    Facsimile:   775/851-7681

5    Attorneys for Defendant NAVIENT SOLUTIONS, LLC

6                           IN THE UNITED STATES DISTRICT COURT

7                                 FOR THE DISTRICT OF NEVADA

8    DAVID WOODRING,                                    Case No. 2:19-cv-00030-JAD-VCF

9                          Plaintiff,                   STIPULATION AND ORDER
                                                        EXTENDING DEADLINE FOR NAVIENT
10   v.
                                                        TO FILE AN ANSWER OR OTHERWISE
11   EXPERIAN INFORMATION SOLUTIONS,                    RESPOND TO PLAINTIFF’S
     INC., EQUIFAX INFORMATION SERVICES,                COMPLAINT
12   LLC, NAVIENT, and NEW YORK STATE
     BOARD OF HIGHER EDUCATION,                                     (SECOND REQUEST)
13
                           Defendants.
14

15

16          Plaintiff DAVID WOODRING (“Plaintiff”) and Defendant NAVIENT SOLUTIONS,
17   LLC, incorrectly named NAVIENT in the Complaint, by and through their respective counsel,
18   stipulate and agree to extend the deadline from the current deadline of February 22, 2019 (ECF
19   No. 13) to March 9, 2019, for Defendant NAVIENT SOLUTIONS, LLC (“NSL”), to File an
20   Answer or Otherwise Respond to Plaintiff’s Complaint (ECF No. 1).
21          On January 4, 2019, Plaintiff filed his Complaint. The claims at issue necessitate additional
22   time for fact-finding, and the parties have been discussing the documents necessary to determine
23   their respective claims and defenses in order to try and resolve this case. Further, NSL is in the
24   process of acquiring additional documents, based on conversations with Plaintiff, so that it can
25   meaningfully respond to the specific allegations contained in Plaintiff’s Complaint. Plaintiff has
26   no opposition to NSL’s request for an extension until March 9, 2019 to file an answer or otherwise
27   respond to Plaintiff’s Complaint. Moreover, NSL participated in the 26(f) conference with
28
1    Plaintiff, and the extension should not impact any of the deadlines in the Stipulated Discovery Plan

2    and Scheduling Order that will soon be filed by the parties.

3           This is the second stipulation for extension of time for NSL to respond to Plaintiff’s

4    Complaint and is being made in good faith and not for purposes of undue delay. No additional

5    requests for extensions are contemplated.

6           IT IS SO STIPULATED.

7    Dated this 21st day of February, 2019.

8                                                  HOLLEY, DRIGGS, WALCH, FINE,

9                                                  WRAY, PUZEY & THOMPSON

10
                                                   /s/ Michael R. Ayers
11                                                 JAMES W. PUZEY, ESQ.
                                                   MICHAEL R. AYERS, ESQ.
12                                                 JOHN SAVAGE, ESQ.
                                                   800 S. Meadows Parkway, Suite 800
13                                                 Reno, Nevada 89521
                                                   Attorneys for Defendant NAVIENT SOLUTIONS, LLC
14

15   Dated this 21st day of February, 2019.
                                                   KNEPPER & CLARK LLC
16
                                                   /s/ Miles Clark
17
                                                   MILES CLARK, ESQ.
18                                                 10040 W. Cheyenne Avenue
                                                   Suite 170-109
19                                                 Las Vegas, Nevada 89129
                                                   Attorneys for Plaintiff
20

21                                                ORDER
22
            The Stipulation for Extending Deadline for NSL to file an answer or otherwise respond up
23
     to and including March 9, 2019 is so ORDERED AND ADJUDGED.
24
            Dated this 21st day of February, 2019.
25

26                                                 ____________________________________
27                                                 UNITED STATES MAGISTRATE JUDGE

28

                                                     -2-
1                                    CERTIFICATE OF SERVICE

2           I hereby certify that on the 21st day of January, 2019, I served a copy of the foregoing

3    STIPULATION AND ORDER EXTENDING DEADLINE FOR NAVIENT TO FILE AN

4    ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT upon the party

5    below via electronic service through the United States District Court for the District of Nevada’s

6    ECF system:

7     David H. Krieger, Esq.                       Jeremy J. Thompson, Esq.
      HAINES & KRIEGER, LLC                        CLARK HILL PLLC
8     8985 S. Eastern Avenue, Suite 350            3800 Howard Hughes Parkway
      Henderson, NV 89123                          Suite 500
9
                                                   Las Vegas, Nevada 89169
10    Matthew I. Knepper, Esq.
      Miles N. Clark, Esq.                         Attorneys for Equifax Information Services
11    KNEPPER & CLARK LLC                          LLC
      10040 W. Cheyenne Avenue
12    Suite 170-109                                Jennifer L. Braster, Esq.
      Las Vegas, Nevada 89129                      Andrew J. Sharples, Esq.
13
                                                   NAYLOR & BRASTER
14    Attorneys for Plaintiff                      1050 Indigo Drive, Suite 200
                                                   Las Vegas, Nevada 89145
15
                                                   Attorneys for Experian Information
16                                                 Solutions, Inc.
17

18

19
                                                  By: /s/ SUSAN M. MATEJKO
20                                                An Employee of Holley Driggs Walch Fine, Puzey,
21                                                Stein & Thompson

22

23

24

25

26

27

28

                                                    -3-
